
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1717
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize major medical facility leases
		  for the Department of Veterans Affairs for fiscal year 2010, and for other
		  purposes.
	
	
		1.Authorization of fiscal year 2010 major
			 medical facility leases
			(a)In generalThe Secretary of Veterans Affairs may carry
			 out the following fiscal year 2010 major medical facility leases at the
			 locations specified, in an amount not to exceed the amount shown for that
			 location:
				(1)Anderson, South Carolina, Outpatient
			 Clinic, in an amount not to exceed $4,774,000.
				(2)Atlanta, Georgia, Specialty Care Clinic, in
			 an amount not to exceed $5,172,000.
				(3)Bakersfield, California, Community Based
			 Outpatient Clinic, in an amount not to exceed $3,464,000.
				(4)Birmingham, Alabama, Annex Clinic and
			 Parking Garage, in an amount not to exceed $6,279,000.
				(5)Butler, Pennsylvania, Health Care Center,
			 in an amount not to exceed $16,482,000.
				(6)Charlotte, North Carolina, Health Care
			 Center, in an amount not to exceed $30,457,000.
				(7)Fayetteville, North Carolina, Health Care
			 Center, in an amount not to exceed $23,487,000.
				(8)Huntsville, Alabama, Outpatient Clinic
			 Expansion, in an amount not to exceed $4,374,000.
				(9)Kansas City, Kansas, Community Based
			 Outpatient Clinic, in an amount not to exceed $4,418,000.
				(10)Loma Linda, California, Health Care Center,
			 in an amount not to exceed $31,154,000.
				(11)McAllen, Texas, Outpatient Clinic, in an
			 amount not to exceed $4,444,000.
				(12)Monterey, California, Health Care Center,
			 in an amount not to exceed $11,628,000.
				(13)Montgomery, Alabama, Health Care Center, in
			 an amount not to exceed $9,943,000.
				(14)Tallahassee, Florida, Outpatient Clinic, in
			 an amount not to exceed $13,165,000.
				(15)Winston-Salem, North Carolina, Health Care
			 Center, in an amount not to exceed $26,986,000.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal
			 year 2010 or the year in which funds are appropriated for the Medical
			 Facilities account $196,227,000 for the leases authorized in subsection
			 (a).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
